           Case 1:20-cv-03214-JPC Document 68 Filed 12/10/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                  12/10/2020
                                                                       :
INSPIRX INC.,                                                          :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   20-CV-3214 (JPC)
                  -v-                                                  :
                                                                       :         ORDER
LUPIN ATLANTIS HOLDINGS SA,                                            :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        During a telephone conference on October 26, 2020, the Court ordered the parties to submit

proposed redactions for any documents that were previously filed under seal by November 9, 2020,

along with a letter justifying the need for such redactions under Lugosch v. Pyramid Co. of

Onondaga, 435 F.3d 110 (2d Cir. 2006). On November 9, 2020, Plaintiff requested, and the Court

granted, an extension of time until November 13, 2020 to file the proposed redactions. (See Dkts.

63, 64.) On November 13, 2020, Plaintiff filed its proposed redactions (Dkt. 65), and on November

17, 2020, following an Order from the Court (Dkt. 66), Plaintiff filed highlighted versions of those

redactions under seal (Dkt. 67). Plaintiff’s submission includes a letter explaining both parties’

views on the need for maintaining the redacted portions of those filings under seal.

        Before making a final ruling on sealing, the Court requests additional clarification as to why

the following redactions are justified under Lugosch, particularly in light of the information that

Plaintiff has not moved to redact in this case: Exhibit 6 at 8; Exhibit 8 at 28; Exhibit 18 at 49, 53,

55, 61, and 62; and Exhibit 21 at 21. Accordingly, it is hereby ORDERED that Plaintiff shall file

a letter by December 18, 2020 justifying those redactions. To the extent Plaintiff needs to file such

letter under seal in order to properly explain the need for such redactions, it may do so. However,
          Case 1:20-cv-03214-JPC Document 68 Filed 12/10/20 Page 2 of 2


the Court cautions that to the extent it finds that those redactions are not justified, the Court may

also unseal that letter. The Court further reminds the parties that, to the extent it finds that sealing

is warranted at this stage, it maintains unfettered discretion to unseal documents in this case at a

later stage, and takes special note of the parties’ representation that they have “agreed not to redact

any terms that directly impact the claims in this action.” (Dkt. 67 at 3.)

       SO ORDERED.

Dated: December 10, 2020                              __________________________________
       New York, New York                                      JOHN P. CRONAN
                                                            United States District Judge




                                                  2
